Name: Commission Regulation (EEC) No 394/89 of 16 February 1989 fixing the maximum tolerance for quantity losses as a result of the public storage of ethyl alcohol of vinous origin
 Type: Regulation
 Subject Matter: trade policy;  technology and technical regulations;  distributive trades;  energy policy;  competition
 Date Published: nan

 No L 45/12 Official Journal of the European Communities 17. 2. 89 COMMISSION REGULATION (EEC) No 394/89 of 16 February 1989 fixing the maximum tolerance for quantity losses as a result of the public storage of ethyl alcohol of vinous origin Whereas, to determine the tolerance required, the simplest way is to express it as a percentage of the quantity of alcohol in storage ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3247/81 of 9 November 1981 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying-in, storage and sale of agricultural products by intervention agencies ('), as last amended by Regulation (EEC) No 2632/85 (*), and in particular Article 3 (1 ) thereof, Whereas Article 3 of Regulation (EEC) No 3247/81 provides that beyond a maximum tolerance to be fixed, the value of quantity losses is to be borne by the intervention agencies ; whereas the quantity losses relate both to quantities entering storage during the financial year in question and to those in storage at the beginning of that financial year ; Whereas the tolerance must be calculated on the basis of the normal preservation of ethyl alcohol of vinous origin ; whereas that tolerance should accordingly be the strictest possible and it should be identical throughout the Community ; HAS ADOPTED THIS REGULATION : Article 1 The tolerance provided for in Article 3 (1 ) of Regulation (EEC) No 3247/81 for ethyl alcohol of vinous origin shall be 7,5 %0 of quantities in storage at the end of the financial year. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 327, 14. 11 . 1981 , p. 1 . P) OJ No L 251 , 20. 9. 1985, p. 1 .